     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 1 of 32




 1    WO                                                                                  MGD

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Edward Lee Jones, Sr.,                         No. CV 18-04872-PHX-MTL (JZB)
10                         Plaintiff,
11     v.                                             ORDER
12
       N. Wood, et al.,
13
                           Defendants.
14
15           Plaintiff Edward Lee Jones, Sr., who is currently confined in the Arizona State
16    Prison Complex (ASPC)-Eyman, Special Management Unit (SMU) I, brought this civil
17    rights action pursuant to 42 U.S.C. § 1983. Defendants move for summary judgment (Doc.
18    102), and Plaintiff opposes (Docs. 127, 129, 130, 131).1
19    I.     Background
20           On screening of Plaintiff’s First Amended Complaint (Doc. 31) under 28 U.S.C.
21    § 1915A(a), the Court determined that Plaintiff stated First Amendment retaliation claims
22    in Count One against Correctional Officer (CO) III N. Wood, in Count Two against CO II
23    Loreto, and in Count Four against CO III Garcia, a Fourteenth Amendment due process
24    claim against Garcia in Count Four, and a Fourteenth Amendment due process claim
25    against CO III Rothlisberger in Count Five. (Doc. 32.) The Court dismissed the remaining
26
27
28           1
              The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
      962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 107.)
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 2 of 32




 1    claims and Defendants. (Id.) Defendant Rothlisberger was subsequently dismissed for
 2    failure to serve. (Doc. 71.)
 3    II.    Summary Judgment Standard
 4           A court must grant summary judgment “if the movant shows that there is no genuine
 5    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 6    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 7    movant bears the initial responsibility of presenting the basis for its motion and identifying
 8    those portions of the record, together with affidavits, if any, that it believes demonstrate
 9    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
10           If the movant fails to carry its initial burden of production, the nonmovant need not
11    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
12    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
13    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
14    contention is material, i.e., a fact that might affect the outcome of the suit under the
15    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
16    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
17    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
18    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
19    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
20    it must “come forward with specific facts showing that there is a genuine issue for trial.”
21    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
22    citation omitted); see Fed. R. Civ. P. 56(c)(1).
23           At summary judgment, the judge’s function is not to weigh the evidence and
24    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
25    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
26    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
27    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
28



                                                  -2-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 3 of 32




 1    III.   Retaliation
 2           A.     Legal Standard
 3           “[A] viable claim of First Amendment retaliation entails five basic elements:
 4    (1) [a]n assertion that a [government] actor took some adverse action against an inmate
 5    (2) because of (3) that inmate’s protected conduct, and that such action (4) chilled the
 6    inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
 7    advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
 8    Cir. 2005).
 9           B.     Count One (Defendant Wood)
10                  1.     Relevant Facts2
11           On April 6, 2018, CO III Wood was Plaintiff’s assigned CO III, and part of her job
12    was to assist prisoners with things such as legal calls and purchase orders. (Doc. 103
13    (Defs.’ Statement of Facts) ¶ 17.) That day was a Friday, and Plaintiff went to Wood’s
14    office and asked to fill out and submit an external money order to purchase books. (Id.
15
16
17
             2
               In Response to Defendants’ Motion and Statement of Facts, Plaintiff filed a 265-
      paragraph Declaration and Exhibits totaling 572 pages (Doc. 127), a 20-page Statement of
18    Facts in Opposition to Defendants’ Statement of Facts and Motion for Summary Judgment
      (Doc. 129), an 18-page Statement of Disputed Facts in Opposition to Defendants’
19    Statement of Facts and Motion for Summary Judgment (Doc. 130), and a 44-page
      Memorandum of Law in Support of Plaintiff’s Statement of Facts in Opposition to
20    Defendants’ Statement of Facts/Motion for Summary Judgment (Doc. 131). Defendants
      argue in their Reply that Plaintiff failed to comply with Local Rule 56.1 because he failed
21    to line-up his factual assertions with Defendants’ Statement of Facts, and they ask the Court
      to deem their Statement of Facts as unopposed based on this failure and Plaintiff’s
22    obligation to “submit evidence responsibly.” (Doc. 132 at 2.) Plaintiff, though, did say
      which of Defendants’ facts he disputes in his Statement of Disputed Facts in Opposition to
23    Defendants’ Statement of Facts (Doc. 130), and it is sufficiently clear to the Court which
      facts are disputed. Also, as stated above, the Court can consider only those asserted facts
24    that are properly supported by materials cited to in the record, and this requirement applies
      even if Plaintiff does not dispute an asserted fact. See Rule 56(c)(1)(A); Nissan Fire, 210
25    F.3d at 1103 (if the party moving for summary judgment does not meet its initial burden
      of production, the nonmovant need not respond; “[n]o defense to an insufficient showing
26    is required”) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 161 (1970)). Further,
      because Plaintiff is proceeding pro se, the Court must avoid applying summary judgment
27    rules strictly. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (courts must
      “construe liberally motions papers and pleadings filed by pro se inmates and . . . avoid
28    applying summary judgment rules strictly”); Karim-Panahi v. L.A. Police Dep’t, 839 F.2d
      621, 623 (9th Cir. 1988). The Court therefore declines to deem Defendants’ facts
      unopposed.

                                                  -3-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 4 of 32




 1    ¶ 18.) Wood told Plaintiff that he would have to return during her open office hours to do
 2    that; Wood’s office hours were on Tuesdays and Thursdays.3 (Id. ¶ 19.)
 3           On Monday April 9, 2018, Plaintiff shouted at Wood while she was approaching
 4    Dorm 5 in South unit and insisted that she help him with the external money order. (Id.
 5    ¶ 20.) Wood again explained that such business would be conducted during open office
 6    hours (i.e., the next day). (Id.) Plaintiff then described to Wood her interactions with other
 7    prisoners that day, indicating that he had been continuously watching her for an extended
 8    period of time. (Id. ¶ 21.) It is detrimental to the safe and secure operations of the prison
 9    for a prisoner to continuously watch an officer for such a length of time. (Id.)
10           On April 10, 2018, Defendant Wood authored disciplinary report number 18-A02-
11    0223, citing Plaintiff for a 29B violation for stalking, a major violation. (Id. ¶ 16.) Captain
12    Curtis heard the stalking charge and found Plaintiff guilty of a lesser charge of 07B,
13    harassment. (Id. ¶ 22.) Plaintiff appealed, but the decision was upheld at each level and
14    resulted in Plaintiff losing 15 days of earned release credits and other sanctions. (Id.)
15           Plaintiff wrote an Inmate Informal Complaint Resolution alleging that Wood
16    retaliated against him. (Id. ¶ 23.) Plaintiff dated the Informal Complaint April 9, 2018,
17    but it referenced the disciplinary report for stalking, which was not issued until April 10,
18    2018. (Id.)
19           Plaintiff sets forth the following facts in his Declaration with respect to his
20    interactions with Wood. Plaintiff’s first interaction with Defendant Wood was on March
21    2, 2018, when she was instructed to facilitate Plaintiff’s legal call. (Doc. 127 at 22.) On
22    March 8, 2018, Defendant Wood pulled Plaintiff out of the dorm to discuss the informal
23    complaints Plaintiff had submitted, and at the end of the conversation, she asked whether
24    Plaintiff would be submitting complaints every week. (Id. at 23.) Plaintiff said, “if there
25    is a problem every week, then yes.” (Id.)
26
27
28           3
              Because Plaintiff disputes many of Defendants’ facts, the Court will not note each
      dispute but will set forth Plaintiff’s version of events separately from Defendants’ version.

                                                   -4-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 5 of 32




 1           On March 19, 2018, Wood asked Plaintiff to accompany her to another office to
 2    make copies of her responses to his informal complaints. (Id.) While making copies, Wood
 3    told Plaintiff she did not want to work for ADC but was forced to by her husband and when
 4    she reached the 25 year mark should wanted to go back to school to become a youth
 5    counselor.4 (Id.) Wood then abruptly asked Plaintiff if he knew her husband. (Id.)
 6    Plaintiff acted as if he did not know her husband, even though Wood’s husband also worked
 7    for ADCRR and Plaintiff had filed a civil rights lawsuit against him in May 2017. (Doc.
 8    31 at 7-8.)
 9           On March 27, 2018, Plaintiff filled out a Declaration of Islamic Burial
10    Arrangements and tried to give it to Wood to put in his AIMS file. (Doc. 127 at 24.) Wood
11    responded by giving Plaintiff “the 3rd degree” and asking why he “was attempting to
12    reinvent the wheel.” (Id.) Plaintiff explained that he had seen a prisoner die and be left on
13    the ground in a black trash bag for 8 hours, and Plaintiff asked what the problem was with
14    his Declaration of Islamic Burial Arrangement. (Id.) Wood became frustrated and asked
15    CO III Bell to assist her in explaining to Plaintiff “because she just knew [Plaintiff] was
16    going to submit an informal complaint against her about [his] document.” (Id.) Plaintiff
17    took back his document and to avoid saying anything disrespectful, he left their office and
18    told Wood to forget about it. (Id.)
19           On April 6, 2018, Plaintiff wrote an order for the purchase of religious books and
20    took his order to Wood, explaining to her that he needed to re-order his religious books
21    because the first order never arrived. (Id. at 25.) Wood responded sarcastically that she
22    heard Plaintiff received his books on March 22, 2018. (Id.) Plaintiff explained that those
23    books were from a different publisher and he was only looking to fill out an External Inmate
24    Money Withdrawal Form. (Id.) Wood looked at her clock and her body language indicated
25    she did not have the time and so Plaintiff suggested he could return on Monday, if she
26    wanted. (Id.) Wood appeared relieved and said, “yeah, come back next week.” (Id.)
27
28           4
             ADC stands for Arizona Department of Corrections. The institution now goes by
      the name Arizona Department of Corrections, Rehabilitation and Reentry (ADCRR).

                                                  -5-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 6 of 32




 1    Wood never said anything about returning on Tuesday or during “open hours,” and if she
 2    had, Plaintiff would have returned on Tuesday, but he inferred she agreed to Monday. (Id.
 3    at 37.)
 4              On Monday April 9, 2018, it appeared to Plaintiff that CO IIIs were available to
 5    assist prisoners because their gate was open and so he picked up his book order form to
 6    take to Wood’s office. (Id. at 26.) As he was heading to Wood’s office, he saw a prisoner
 7    leaving the gate with Defendant Wood trailing behind him. (Id.) When Wood saw Plaintiff
 8    approaching, she quickly closed and locked the gate, rushed back into her office, and shut
 9    the door. (Id.) Plaintiff felt insulted but walked away and returned his order form to his
10    dorm. (Id.) Plaintiff then went to socialize with other prisoners at a table normally
11    occupied by Black prisoners and as he sat there, he saw a white prisoner get up from a
12    nearby table and walk to the CO III’s gate and call Defendant Wood, who “stepped out and
13    accommodated his request for an inmate account print out.” (Id.) Seeing that, Plaintiff
14    rushed back to his dorm to get his order form but when he returned, Wood had already
15    returned to the office and closed the door. (Id.) About 30 minutes later, Plaintiff saw Wood
16    heading toward the yard office and so he started to walk in her direction and called to her,
17    but after the third time, he realized he was being “intentionally ignored and walked off.”
18    (Id. at 27.)
19              Later, Plaintiff saw Wood walking in his direction, and he asked Wood when he
20    would be able to send out his book order and she said. “during her open hours,” indirectly
21    telling Plaintiff to return on Tuesday. (Id.) Plaintiff was frustrated and felt Wood was
22    being vindictive and he told her that they had already agreed on Friday that he would return
23    on Monday and she knew the importance of Plaintiff getting his book order mailed because
24    of Ramadan time constraints. (Id. at 28.) Plaintiff pointed out to Wood that she had seen
25    him earlier that morning and intentionally ignored Plaintiff, that she had no problem
26    conducting business with individuals who walked up to her office, especially white
27    prisoners, and “it was bullshit for her to suddenly enforce her office hours” when Plaintiff
28    needed something done. (Id.) Wood tried to continue the conversation, but Plaintiff



                                                  -6-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 7 of 32




 1    walked off. (Id.) Plaintiff returned to his dorm and initiated an informal complaint against
 2    Wood. (Id.)
 3           Plaintiff then contacted CO IV Francisco and explained his issues with Defendant
 4    Wood, specifically, his problem obtaining a money withdrawal form to purchase his
 5    religious books, and he explained he felt discriminated against and was being given the run
 6    around by Wood. (Id. at 29.) Plaintiff told Francisco he had already started an informal
 7    complaint against Wood because she was retaliating on behalf of her husband, who
 8    Plaintiff was suing. (Id.) Francisco responded that she was unaware of any lawsuit, that
 9    Wood had said something about Plaintiff following Wood around and from the sounds of
10    it, Wood may be issuing Plaintiff a disciplinary infraction for stalking. (Id.) Plaintiff
11    returned to his yard and did not finish writing his informal complaint against Wood until
12    after the yard closed. (Id. at 30.) Plaintiff added to his informal complaint: “And then
13    issuing me a disciplinary report for stalking when I insisted she provide me with assistance
14    in processing documentation necessary to purchase religious books.” (Id. at 30.) Plaintiff
15    signed and dated the informal complaint on April 9, 2018. (Id.)
16           The next morning, CO II Mueller told Plaintiff that he was being placed on report,
17    but Mueller did not know why. (Id.) Plaintiff immediately went to talk to CO IV Francisco
18    who told Plaintiff that Wood said he was following her around and became aggressive
19    when Wood told Plaintiff to return during her open hours and she was going to place
20    Plaintiff on report for stalking. (Id. at 30-31.) Plaintiff told Francisco what had happened
21    in trying to get his money withdrawal form, that Wood was not being truthful, and she was
22    looking for a way to further her retaliation and to cover up her unprofessionalism. (Id. at
23    31.) Plaintiff then went to his dorm to get his informal complaint, made copies, and put a
24    copy in Wood’s slot box, and turned in copies for DW Stickley, Division Director
25    McWilliam, and sent the original to Francisco. (Id.) This happened at approximately 8:30
26    a.m. on April 10, 2018. (Id.)
27           Plaintiff’s Informal Complaint recounts the events between April 6 and 9, 2018 and
28    states that Wood’s refusal to assist him “was motivated out of evil intent to retaliate to my



                                                  -7-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 8 of 32




 1    civil rights complaint pled against [illegible] Wood (her husband) currently before the U.S.
 2    District Court (CV-17-01547-PHX-DJH)” and that Wood issued him a disciplinary report
 3    for stalking when Plaintiff insisted she provide assistance in processing his documentation
 4    to purchase religious books. (Doc. 127-3 at 23.) CO IV Francisco responded to Plaintiff’s
 5    Informal Complaint, asserting that Wood used a professional management technique that
 6    allowed her to manage her caseload work and appointments as well as walk in issues. (Id.
 7    at 25.) However, Francisco said he verified that Plaintiff did name Wood’s husband in a
 8    pending lawsuit and so Francisco reassigned Plaintiff to another CO III “to ensure you do
 9    not feel that your assigned COIII has a conflict of interest when working with you.” (Id.)
10                  2.     Discussion
11           Plaintiff alleges in Count One that Defendant Wood retaliated against him by filing
12    an unfounded disciplinary report for stalking after Plaintiff filed an informal complaint
13    against Wood.
14           It is undisputed that Wood took adverse action against Plaintiff by issuing him a
15    disciplinary report for stalking, which resulted in Plaintiff being found guilty of a lesser
16    charge of harassment, for which Plaintiff lost 15 days of earned release credits. See Rhodes,
17    408 F.3d at 568 (arbitrary confiscation and destruction of property, initiation of a prison
18    transfer, and assault in retaliation for filing grievances was sufficient to plead an adverse
19    action); Stevenson v. Harmon, Civil No. 07-CV-1619 W (NLS), 2009 WL 10700432, at *4
20    (S.D. Cal. July 39, 2009) (the issuance of violations reports against the prisoner, which
21    resulted in loss of good time credits, constituted an adverse action). And there is no dispute
22    that Plaintiff engaged in protected conduct by filing an Informal Complaint against Wood
23    for not helping him with his purchase order when he wanted her to. See Watison v. Carter,
24    668 F.3d 1108, 1114 (9th Cir. 2012) (“Prisoners have a First Amendment right to file
25    grievances against prison officials and to be free from retaliation for doing so.”); Rhodes,
26    408 F.3d at 567; Hines, 108 F.3d at 267 (prisoner may not be retaliated against for use of
27    grievance system); Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995) (prisoner may not
28    be penalized for exercising the right of redress of grievances). The issue then is whether



                                                  -8-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 9 of 32




 1    Wood took that adverse action because of Plaintiff’s protected conduct. The evidence does
 2    not support that Wood issued the disciplinary report for stalking in response to Plaintiff
 3    filing his Informal Complaint against her because Plaintiff filed his Informal Complaint
 4    after the disciplinary report was issued. Even if Plaintiff started his Informal Complaint
 5    the day before Wood issued the disciplinary report, Plaintiff’s own evidence supports that
 6    Wood was planning to issue a disciplinary report for stalking before Plaintiff had started
 7    writing his Informal Complaint.
 8           Plaintiff, though, has presented evidence, including in his verified Complaint and in
 9    his Informal Complaint, that he engaged in protected conduct prior to receiving the
10    disciplinary report from Wood by filing a lawsuit against ADCRR officials, including
11    Wood’s husband. The issue then is whether Plaintiff’s exercise of his First Amendment
12    right to file a lawsuit was a substantial or motivating factor behind Wood’s conduct.
13           To show that his protected conduct was a substantial or motivating factor behind
14    Wood’s conduct, Plaintiff may offer either direct evidence of retaliatory motive or evidence
15    that the defendant knew of the protected conduct along with at least one of three general
16    types of circumstantial evidence: (1) proximity in time between the protected conduct and
17    the alleged retaliation, (2) that the defendant expressed opposition to the protected conduct,
18    or (3) that the reasons proffered by the defendant for the adverse action were false and
19    pretextual. McCollum v. California Dep't of Corrs. & Rehab., 647 F.3d 870, 882 (9th Cir.
20    2011) (citation omitted); Corales v. Bennett, 567 F.3d 554, 568 (9th Cir. 2009); see Pinard,
21    467 F.3d at 771 n.21 (a plaintiff may establish a retaliatory motive by showing that the
22    defendant knew of the protected speech and that there was “proximity in time between the
23    protected speech and the allegedly retaliatory [action]”).
24           Plaintiff stated that on March 18, 2018, while Wood was making copies and talking
25    to Plaintiff about her job, she said that her husband made her work for ADCRR and she
26    asked Plaintiff if he knew her husband. Plaintiff does not say that Wood said anything else
27    about her husband or that Wood ever mentioned Plaintiff’s lawsuit in which Wood’s
28    husband was a defendant. Because this evidence does not show direct evidence of a



                                                  -9-
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 10 of 32




 1    retaliatory motive, Plaintiff must show that Defendant Wood actually knew about
 2    Plaintiff’s lawsuit against her husband along with one of the types of circumstantial
 3    evidence. The evidence does not support that Wood knew about the lawsuit. But even if
 4    Wood was aware of the lawsuit against her husband and even if a reasonable jury could
 5    find that Wood was motivated, in part, by retaliatory animus when she wrote Plaintiff up
 6    for “stalking,” this finding would not establish a First Amendment violation where the
 7    undisputed evidence shows that Wood also had a legitimate security-based reason for
 8    issuing the disciplinary report. “[A]ction colored by some degree of bad motive does not
 9    amount to a constitutional tort if that action would have been taken anyway.” Hartman v.
10    Moore, 547 U.S. 250, 260 (2006). To support a retaliation claim, the adverse action must
11    be one that would not have happened “but for” retaliatory animus. (Id.) Here, Plaintiff’s
12    own evidence shows that he was watching Wood’s actions closely, yelled out to her
13    multiple times, and later confronted her about why she was not assisting him when he saw
14    her assisting other prisoners, and then Plaintiff walked away from Wood when she was
15    talking to him. This evidence supports that the disciplinary report had some justification
16    and, although the charge was reduced to harassment, it was upheld at all levels of appeal.
17    Accordingly, Plaintiff has failed to show that he would not have received a disciplinary
18    report “but for” his protected conduct, and his retaliation claim against Wood fails. The
19    Court will grant summary judgment to Wood as to the retaliation claim in Count One.
20           B.     Count Two (Defendant Loreto)
21                  1.     Relevant Facts5
22           Defendant Loreto was a CO II whose regular post was at ASPC-Douglas-Mohave.
23    (Doc. 103 ¶ 4.) However, on March 2, 2018, Loreto was working at ASPC-Florence-South,
24    a sex offender yard where Plaintiff was residing. (Id.) Plaintiff told Loreto that he had a
25    legal call scheduled that day, asked Loreto where he usually worked and whether Mohave
26    unit was a sex offender yard. (Id. ¶ 5.) Legal calls are ordinarily facilitated by a prisoner’s
27
28           5
               Again, because Plaintiff disputes many of Defendants’ facts, the Court will
      separately set forth each version of events.

                                                  - 10 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 11 of 32




 1    caseworker, a CO III, and it was not CO II Loreto’s responsibility to facilitate legal calls.
 2    (Id. ¶ 6.) Plaintiff told Loreto that his caseworker was not working that day, and Loreto
 3    said he would contact his Sergeant for advice on how to facilitate the legal call. (Id. ¶ 7.)
 4           As a CO II, Loreto was supposed to conduct random, unannounced searches every
 5    shift, and later that day, Loreto conducted a random cell search of Plaintiff’s and two other
 6    prisoners’ living areas. (Doc. 103 ¶¶ 8-9.) Loreto conducted the search to comply with
 7    ADCRR policy and to ensure the safe and secure operation of the prison; Loreto did not
 8    perform the search to retaliate against Plaintiff or for any improper purpose. (Id. ¶ 10.)
 9    During the search, Plaintiff demanded to see a supervisor and Loreto agreed to call a
10    Sergeant as soon as the search was complete, but Plaintiff walked off on his own, ostensibly
11    to find a yard officer. (Id. ¶ 11.) Prisoners are not free to come and go during searches,
12    and the building is on temporary lock-down to ensure the integrity of the search. (Id. ¶ 12.)
13    Loreto gave Plaintiff several clear directives not to leave the building, but Plaintiff walked
14    off anyway, and Loreto radioed the Sergeant to place Plaintiff on report for refusing verbal
15    directives. (Id. ¶ 13.)
16           Loreto issued disciplinary report number 18-A02-0127 to Plaintiff for a “25B”
17    violation for refusing to obey verbal directives. (Id. ¶ 3.) Disciplinary Coordinator Defeo
18    issued a reprimand to Plaintiff based on disciplinary report 18-A-02-0127 and the
19    testimony of the Sergeant. (Id. ¶ 15.) Plaintiff appealed the finding, but the appeal was
20    denied. (Id.)
21           Plaintiff presents a different account of what happened on March 2, 2018 and asserts
22    the following. Around 7:40 or 7:50 a.m., Plaintiff asked Loreto to contact appropriate unit
23    staff about his legal mail and legal call. (Doc 130 ¶ 6.) Plaintiff had a scheduled court
24    hearing by telephone that morning and his CO III had told Plaintiff on March 1 that he
25    would not be working on March 2 and that Plaintiff needed to contact his dorm officer to
26    find out who would facilitate the legal call. (Doc. 127 at 11.) So, on March 2, Plaintiff
27    went to the control room window where Defendant Loreto was working and “respectfully
28    asked him to contact the appropriate unit staff” to pick up Plaintiff’s legal mail and find



                                                  - 11 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 12 of 32




 1    out who would facilitate Plaintiff’s legal call because his assigned CO III was not in. (Id.
 2    at 11-12.) Plaintiff never asked Loreto what unit he was from or if it was a sex offender
 3    yard, and Loreto never said he would check with the sergeant on duty regarding Plaintiff’s
 4    legal call. (Id. at 22.) Instead of contacting the appropriate staff, Loreto said, “If a Sergeant
 5    don’t call for you, then you don’t get your legal call.” (Id.) Plaintiff was taken aback and
 6    informed Loreto that his legal call was court ordered and that sergeants do not facilitate
 7    legal calls, only CO IIIs or CO IVs. (Id.) Loreto then became argumentative and said he
 8    had worked for the ADCRR for 15 years and knew how things were done, and that he was
 9    from a general population unit, not a sex offender unit. (Id.) Plaintiff found Loreto’s
10    statement offensive and “questioned his insinuation” and before Loreto could reply,
11    Plaintiff explained that neither law nor policy changed on the basis of a prisoner’s
12    classification or whether the prisoner was on a general population or sex offender unit. (Id.
13    at 13.) Loreto responded in a sarcastic, “well everybody is G.P.,” at which point Plaintiff
14    told Loreto he longer wanted to continue having a conversation with him “because of his
15    discriminatory state of mind.” (Id.) Loreto then said he was doing the prisoners a favor
16    by allowing them to smoke outside the dorm and Plaintiff and the other prisoners told
17    Loreto that they were allowed to walk to chow and smoke their cigarettes. (Id.) Loreto
18    became visibly upset and told them they could not and demanded that they “take it inside
19    the dorm.” (Id. at 13-14.)
20           About five minutes later, Loreto entered Plaintiff’s dorm and walked straight to
21    Plaintiff’s bunk area and asked Plaintiff where his property boxes were, stating that he only
22    wanted to search Plaintiff’s property. (Doc. 127 at 14.) Plaintiff never became upset but
23    told Loreto that he knew Loreto’s “conduct was retaliatory.” (Id.) When Loreto “came up
24    empty” from the search, he tried to take Plaintiff’s fan, even after Plaintiff provided Loreto
25    with proof of purchase/ownership. (Id.) At the start of the search, Plaintiff requested that
26    Loreto contact a supervisor in order to resolve the issue at the lowest level “because the
27    search was in retaliation/in violation of Department Order (DO) 708.1.0.,” which governs
28    searches, and because Loreto was trying to take Plaintiff’s property unjustly. (Id.) After



                                                   - 12 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 13 of 32




 1    Loreto refused a second time to call a sergeant, Plaintiff left the dorm, while Loreto
 2    “continued his desperate search to find some contraband in [Plaintiff’s] property boxes.”
 3    (Id.) Loreto did not realize that Plaintiff had left the dorm until after Plaintiff made contact
 4    with a sergeant and, in an attempt to conceal his misconduct, Loreto radioed the sergeant
 5    and asked him to place Plaintiff on disciplinary report. (Id. at 15.) Plaintiff felt unheard
 6    by that sergeant and ended the conversation and started walking back to his dorm when he
 7    saw Sergeants Thompson and Knight walking in that direction and Plaintiff explained the
 8    situation to them. (Id. at 16.) Knight tried to “incite and provoke” Plaintiff by making
 9    unnecessary comments, and after that CO III Defeo approached and made provoking
10    comments, asserting that he would find Plaintiff guilty the next day. (Id.)
11           Defendant Loreto wrote the “disciplinary infraction under false statements,” but
12    after reviewing the facts, Disciplinary Coordinator CO III Defeo dropped the infraction to
13    the lowest form of violation (a misdemeanor) and issued Plaintiff a verbal reprimand. (Id.
14    at 17.) Plaintiff nevertheless appealed “because no directive was ever given by Defendant
15    Loreto on March 2, 2018” and Loreto never told Plaintiff he was not free to leave the dorm.
16    (Id.) If Plaintiff had not complied with directives to not leave the 5-Dog Run or the
17    building, an Incident Command System (ICS) would have been activated. (Id. at 21.) At
18    Plaintiff’s March 8, 2018 disciplinary hearing, CO III Defeo told Plaintiff he had spoken
19    to Thompson, Knight and another sergeant and “they all agreed that Defendant Loreto’s
20    conduct was unprofessional [and] done to provoke” Plaintiff. (Id. at 17.) But Defeo told
21    Plaintiff he could not outright dismiss the disciplinary “because it was hard to determine
22    who was telling the truth or lying in regards to whether a directive was given or not.” (Id.)
23                  2.      Discussion
24           Plaintiff alleges in Count Two that Defendant Loreto retaliated against him for filing
25    an informal complaint against Loreto for failing to provide a court-ordered telephone call
26    for Plaintiff and then searching Plaintiff’s cell and issuing an unfounded disciplinary
27    infraction against Plaintiff.
28



                                                   - 13 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 14 of 32




 1           Plaintiff has failed to show that he engaged in any protected conduct prior to Loreto
 2    searching his cell or issuing him a disciplinary ticket. Thus, Plaintiff cannot show that
 3    Loreto took adverse action against him because of his protected conduct. While Plaintiff
 4    claims the cell search was in retaliation for Plaintiff filing an Informal Complaint against
 5    Loreto, Plaintiff did not file the Informal Complaint until after the cell search and after
 6    Loreto issued the disciplinary ticket. The fact that the parties dispute whether Loreto issued
 7    any verbal directives to Plaintiff does not change this analysis. Because Plaintiff has failed
 8    to show that his protected conduct was a substantial or motivating factor behind Loreto’s
 9    conduct, his retaliation claim against Loreto fails and the Court will grant summary
10    judgment to Defendant Loreto as to the retaliation claim in Count Two.
11           C.     Count Four (Defendant Garcia)
12                  1.      Relevant Facts
13           On July 12, 2018, Plaintiff went to the office of Defendant Garcia for a scheduled
14    legal call; to complete the call, Plaintiff needed to move to a nearby room. (Doc. 103 ¶ 25.)
15    Unrelated to the legal call, Garcia told Plaintiff that some property he had requested could
16    not be located by the unit’s property officer, and Plaintiff became upset and insisted that
17    the property issue be resolved immediately. (Id. ¶ 26.) Garcia directed Plaintiff to leave
18    her office but he refused three clear commands to leave, sat in a chair in the office, and
19    insisted that he would not leave until Garcia activated an ICS, which Garcia did. (Id. ¶ 27.)
20    Responding officers removed Plaintiff from the office and Garcia wrote disciplinary report
21    18-A08-0525, citing Plaintiff for a 10B violation for disorderly conduct, a major violation.
22    (Doc. 103 ¶¶ 24, 28.) Plaintiff was convicted of the 10B charge for disorderly conduct and
23    his conviction was upheld at all appeal levels, resulting in the loss of earned release credits.
24    (Id. ¶ 29.)
25           According to Plaintiff’s version of events, on July 9, 2018, Defendant Garcia
26    stopped at Plaintiff’s cell front, and Plaintiff asked Garcia about his legal property and
27    explained that he had already spoken to Sergeant Harris on July 5 and sent Harris an inmate
28    letter, but had not received a response, and that he had legal deadlines approaching. (Doc.



                                                   - 14 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 15 of 32




 1    127 at 52.) Garcia instructed Plaintiff to send her an inmate letter and Plaintiff sent an
 2    inmate letter that same day. (Id. at 53.)
 3           On July 12, 2018, Plaintiff was taken to Garcia’s office for a legal call. (Id.) Garcia
 4    never told Plaintiff to go into the other office for his legal call, and she had Plaintiff sit in
 5    a chair in her office to wait for the call. (Id.) While waiting for the call, Plaintiff again
 6    asked Garcia about his legal property. (Id.) Although Garcia was present when Plaintiff’s
 7    property was handed over to Sergeant Harris on July 5, Garcia claimed that Harris told her
 8    that Plaintiff’s property was not at the unit. (Id.) Plaintiff told Garcia that he thought she
 9    was being dishonest, and Garcia said Plaintiff “was seeing things.” (Id. at 54.) Plaintiff
10    told Garcia “she could have been honest about not doing her job” and asked Garcia to call
11    her supervisor or a sergeant, who would “do their job and assist in resolving the issue.”
12    (Id.) Garcia, “now angry, yelled, ‘no! Get the fuck out of my office!’” (Id.) Plaintiff, “in
13    a respectful tone, and never once becoming irate or aggressive,” told Garcia he was not her
14    child, that she needed to remain professional, and he again asked Garcia to call for a
15    supervisor to aid in resolving the issue, but she denied Plaintiff’s request again. (Id. at 55.)
16    Because Garcia was being unprofessional and refused to call a supervisor, Plaintiff told her
17    that the “only way that [he] would leave her office she would have to call a supervisor or
18    activate a[n] ICS.” (Id.) “At no time did [Plaintiff] demand that [his] property issue be
19    resolved immediately,” but Garcia did not check on his property and lied about it not being
20    at the unit, which is why he requested a supervisor. (Id.)
21           A minute or two later, Garcia activated an ICS and Plaintiff thanked her and got up
22    and walked out of her office to meet the responding officials. (Id.) Plaintiff informed
23    Sergeant Garret about his legal property and “the issue at hand,” and he was later assured
24    by CO IV Dison that he would receive his legal property in the next day or so. (Id. at 55-
25    56.) Plaintiff was asked to return to his cell, and Sergeant Garrett told Plaintiff that Garcia
26    had placed Plaintiff on report. (Id. at 56.) In her reports, Garcia falsely alleged that
27    Plaintiff was non-compliant from 10:23 to 10:35 a.m., but no force was ever used. (Id.)
28    Later that evening, Plaintiff “wrote out his Declaration.” (Id. at 56.) Plaintiff cites to an



                                                   - 15 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 16 of 32




 1    Inmate Letter dated July 12, 2018, in which he wrote that, as a result of the incident with
 2    Garcia, he “was locked down, issued a ticket for Disorderly Conduct despite CO III Garcia
 3    creating this unnecessary [illegible] of events by failing to do her job and being dishonest.”
 4    (Doc. 127-1 at 47-48.) (Id. at 48.)
 5                  2.     Discussion
 6           Plaintiff alleges in Count Four that Garcia retaliated against him by issuing
 7    unfounded infractions after Plaintiff refused to leave Garcia’s office and for filing an
 8    informal complaint against Garcia for breaking ADCRR’s policy on employee
 9    professionalism, ethics, and conduct.
10           Plaintiff has failed to show that he engaged in any protected conduct of which Garcia
11    was aware prior to Garcia issuing him a disciplinary ticket. Thus, Plaintiff cannot show
12    that Garcia took adverse action against him because of his protected conduct. In fact,
13    Plaintiff invited the adverse action by telling Garcia he would not leave her office unless
14    she called a supervisor or activated an ICS. Because Plaintiff has failed to show that his
15    protected conduct was a substantial or motivating factor behind Garcia’s conduct, his
16    retaliation claim against Garcia fails, and the Court will grant summary judgment to Garcia
17    as to the retaliation claim against her in Count Four.
18    IV.    Due Process (Count Four)
19           Plaintiff alleges in Count Four that Defendant Garcia failed to provide him with
20    notice of the maximum custody packet and right to appeal, in violation of his due process
21    rights, and that Garcia falsified the document by alleging that Plaintiff refused to sign his
22    max packet notice of hearing on two separate occasions.
23           A.     Relevant Facts6
24                  1.     Max Custody Notice and Hearing
25           Disciplinary convictions increase a prisoner’s custody and risk scores, which are
26    used to determine a prisoner’s custody level housing. (Doc. 103 ¶ 30.) Plaintiff’s
27
28           6
               Because Plaintiff disputes many of Defendants’ facts, the Court will set forth the
      parties’ versions of events separately.

                                                  - 16 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 17 of 32




 1    disciplinary convictions resulted in raised custody and risk scores; the frequency and
 2    severity of disciplinary violations by Plaintiff has resulted in him scoring as a maximum
 3    custody prisoner nearly nonstop since April 2015. (Id. ¶ 31.) ADCRR administrators have
 4    discretion to place a prisoner at a different custody level than the prisoner’s scores would
 5    indicate, which is called an “override.” (Id.) Despite his maximum custody scores,
 6    Plaintiff had resided on Close custody units (a lower custody level) most of the time since
 7    2015. (Id. ¶ 33.)
 8           When a prisoner is being considered for maximum custody placement, he is given
 9    notice and an opportunity to be heard in the form of a “max packet.” (Id. ¶ 34.) The max
10    packet contains a written explanation of the grounds for potential max custody placement,
11    notice of when a hearing will take place, and instructions on procedural issues such as
12    presenting witnesses and taking an appeal. (Id.) Plaintiff has received at least five max
13    packets while in ADCRR custody. (Id. ¶ 35.)
14           As a result of Plaintiff’s 10B disciplinary violation in July 2018, he was set to be
15    “maxed-out” and moved from Close custody to Maximum custody in November 2018. (Id.
16    ¶ 36.) In November 2018, CO III Rothlisberger was Plaintiff’s assigned CO III, and
17    Rothlisberger was responsible for giving Plaintiff the max packet, the 48-hours’ notice,
18    and hearing to contest the move. (Id. ¶ 38.) Defendant Garcia, though, typed up the
19    November 2018 max packet for Rothlisberger, and it was not unusual for Garcia and
20    Rothlisberger to assist each other with their workloads in this way. (Id. ¶ 39.) CO III
21    Rothlisberger served the max packet and later conducted the hearing.            (Id. ¶ 40.)
22    Rothlisberger actually served two max packets on Plaintiff in November 2018, but the first
23    packet was returned to Rothlisberger because Central Office had detected a procedural
24    defect in that it was served less than 48 hours before the scheduled hearing. (Id. ¶ 41.)
25    Rothlisberger re-served Plaintiff with the max packet on November 14, 2018 and re-
26    scheduled the hearing to November 20, 2018 to comply with the 48-hour notice
27    requirement. (Id. ¶ 42.) Plaintiff refused to sign the documents to acknowledge receipt of
28    them and, per policy, Defendant Garcia joined Rothlisberger in signing the forms to



                                                 - 17 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 18 of 32




 1    document that Plaintiff refused to sign. (Id. ¶ 43.) Garcia did not have first-hand
 2    knowledge that Plaintiff had refused to sign but learned from Rothlisberger that Plaintiff
 3    had refused to sign. (Id.)
 4           Defendant Garcia did not serve Plaintiff with a max packet, and she did not hold a
 5    hearing; serving the max packet and holding a hearing were not Garcia’s responsibility.
 6    (Id. ¶ 44.) Garcia was not present when Rothlisberger served the max packet, she was not
 7    present when Rothlisberger conducted the hearing, and she was not obligated by policy to
 8    be present for either event. (Id. ¶ 45.)
 9           The “Notice of Hearing and Inmate Rights (Proposed Maximum Custody
10    Placement)” dated November 14, 2018 has the names “Garcia/Rothlisberger” under the
11    space reserved for staff name and it has two illegible signatures. (Doc. 103-2 at 19-20.)
12    The Notice shows a hearing date of November 20, 2018. (Id. at 19.) The form for
13    “Maximum Custody Placement Recommendation/Approval” indicates that Plaintiff and
14    Garcia were present at the hearing on November 20, 2018. (Id. at 22.) Garcia states in her
15    Declaration that she wrote her name as being present for the hearing while preparing the
16    max packet several days before the hearing and before she knew that Rothlisberger would
17    conduct the hearing. (Doc. 103-2 at 6 ¶ 30.) Thus, Garcia says “it is inaccurate,” and she
18    was not present at the hearing. (Id.) The form states that Plaintiff’s “recent and past
19    behavior shows the need to be managed at a higher custody. Recommend Max Custody.”
20    (Id. at 22.) The form indicates that Plaintiff was not provided a copy of the Hearing
21    Findings or Notice of Appeal for Maximum Custody Placement. (Id. at 23.) The form
22    further indicates that Plaintiff was notified of the appeal process and did not waive his right
23    to appeal his placement in Maximum Custody. (Id.) The form says Plaintiff “refused to
24    sign” and “Garcia/Rothlisberger” is printed under “Classification Officer,” followed by
25    what appears to be two illegible signatures. (See id.) Garcia asserts that she signed this
26    document when Rothlisberger returned from conducting the hearing and reported to Garcia
27    that Plaintiff had refused to sign, and so, per policy, she signed the document along with
28    Rothlisberger. (Doc. 103-2 at 7 ¶ 33.) Assistant Deputy Warden Ron Schmidt signed the



                                                  - 18 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 19 of 32




 1    form on November 23, 2018, stating “disorderly conduct tickets were displays of verbal
 2    aggressions towards staff. Inmate should stay in higher custody.” (Id. at 23.) Warden S.
 3    Morris signed the form on November 26, 2018, stating, “Max custody due to discipline
 4    history.” (Id.) A Classification Administrator signed the form on November 30, 2018 with
 5    the comment “Max,” but the person’s printed name and signature are illegible. (Id.)
 6           Plaintiff’s max packet was forwarded through the chain of command with each level
 7    recommending movement into max custody.               (Doc. 103 ¶ 46.)       Central Office
 8    Classification makes the final decision on max custody placements, and it approved max
 9    custody for Plaintiff. (Id.) Plaintiff was moved into maximum custody on December 6,
10    2018. (Id. ¶ 47.)
11           Plaintiff disputes Defendants’ evidence, asserting that he never received either of
12    the two notices of hearing or maximum custody placement forms between November 12
13    and November 21, 2018. (Doc. 127 at 86-87.) Plaintiff was never at the hearing and never
14    had the chance to sign the Maximum Custody Placement Recommendation/Approval form
15    of November 20, 2018. (Id. at 88.) Plaintiff did not know about the max packet or that his
16    due process rights were violated until December 6, 2018, when he learned he had been
17    maxed out and a max packet had been processed. (Id. at 93.) That was when six or seven
18    officials came to Plaintiff’s pod and “rolled [Plaintiff] up.” (Id. at 76.) Plaintiff did not
19    find out that the first max packet was returned until he spoke with CO IV Roberts on
20    December 7, 2018, after he had been maxed out. (Id. at 87.)
21           Plaintiff asserts that Rothlisberger aided Garcia in denying Plaintiff his Notice of
22    Hearing and Plaintiff appears to assert that he was denied due process in retaliation for
23    having submitted many informal complaints and grievances, which were often
24    unprocessed. (See Doc. 127 at 70-76.) Plaintiff’s last “face to face” with Rothlisberger
25    was on November 10, 2018, when Rothlisberger told Plaintiff he needed more time to
26    resolve Plaintiff’s informal complaints; after that, Rothlisberger started to avoid Plaintiff
27    and ignored Plaintiff’s request to be seen. (Id. at 75.)
28    ....



                                                  - 19 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 20 of 32




 1                   2.     Max Custody Appeals Process
 2             A prisoner can appeal a maximum custody placement by submitting a written appeal
 3    directly to Central Office within 15 days of the maximum custody placement decision.
 4    (Doc. 103 ¶ 48.) If service of the placement decision upon the prisoner is not documented,
 5    then an appeal is deemed timely if submitted within 15 days of the prisoner’s move to a
 6    maximum custody placement. (Id. ¶ 49.) The appeals process is explained in Department
 7    Order (DO) 801, which prisoners can access in their unit’s resource center. (Id. ¶ 50.) On
 8    appeal, Central Office can overrule the maximum custody placement, affirm it, or take
 9    other appropriate actions, such as calling for additional investigation or a new hearing. (Id.
10    ¶ 51.)
11             Under DO 801, the Notice of Hearing must be presented to the prisoner at least 48
12    hours in advance of the hearing, unless the prisoner waives this notice period. (Doc. 103-
13    2 at 51 ¶ 19 (citing DO 801 § 10.1.1).) After a hearing, the Warden or designee will forward
14    a recommendation to the Central Office Classification Administrator or designee, who has
15    final authority to decide whether to place the prisoner in maximum custody. (Id. ¶ 20
16    (citing DO 801 § 10.3-10.4).) When a prisoner is approved for maximum custody
17    placement by Central Office, he is notified of the decision and provided a Notice of Appeal
18    form. (Id. ¶ 21 (citing DO 801 § 10.5).) A prisoner may be informed verbally of his
19    approval to maximum custody, and in that case, his assigned CO III shall make the
20    notification and enter a comment into the AIMS system to document the notification and
21    whether a Notice of Appeal form was served. (Id. ¶ 22 (citing DO 801 § 10.5.1).)
22    Alternately, a prisoner may be notified of the final decision when he receives the completed
23    copy of the Maximum Custody Placement Recommendation/Approval form. (Id. ¶ 23
24    (citing DO 801 § 10.5.2).) In that case, the prisoner must contact his assigned CO III to
25    request a Notice of Appeal form. (Id.) If the prisoner wants to appeal, he must submit a
26    written appeal to the Offender Services Administrator at Central Office Classification
27    within 15 days following the receipt of the notice of the decision from the Central Office
28



                                                  - 20 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 21 of 32




 1    Classification Administrator or designee. (Id. ¶ 24 (citing DO 801 § 11.2).)7 The appeal
 2    must be limited to the issue of maximum custody placement but may address related issues
 3    such as due process and adequacy of proof. (Id. ¶ 25.)
 4           According to Defendants, Plaintiff did not appeal his November 2018 maximum
 5    custody placement. (Doc. 103 ¶ 52.) The AIMS system does not indicate when or how
 6    Plaintiff was given notice of the final decision of Central Office to place him in maximum
 7    custody. (Doc. 103-2 at 55 ¶ 42.) Therefore, Plaintiff had 15 days from the date he was
 8    placed into maximum custody—until December 6, 2018—to appeal the decision. (Id.
 9    ¶¶ 43-44.)   According to Stacey Crabtree, ADCRR’s Administrator of the Offender
10    Services Bureau, Plaintiff did not appeal the decision to place him in maximum custody by
11    sending a “notice of Appeal form, an inmate letter form, or any form of written
12    correspondence to Central Office classification within 15 days of his maximum custody
13    placement on December 6, 2018.” (Id. ¶ 47.)
14           DO 802 is ADCRR’s Inmate Grievance Procedure and can be used to grieve all
15    aspects of institutional life or conditions of confinement, but DO 802 cannot be used as a
16    substitute appeal process for actions that have their own appeals process, such as
17    disciplinary and classification issues. (Doc. 103 ¶¶ 53-54.) Plaintiff did submit several
18    documents under DO 802 complaining about or referencing a lack of notice of maximum
19    custody placement, but each of these documents was screened out and unprocessed for
20    non-compliance with ADCRR’s policies. (Doc. 103 ¶¶ 55-56.)
21           Plaintiff wrote an Inmate Letter dated December 7, 2018 to Deputy Warden (DW)
22    of Operations Morris, in which he complained about being denied due process during his
23    maximum custody placement. (Doc. 103 ¶ 60.) Plaintiff wrote that he did not receive
24    notice of a max packet, that CO III Rothlisberger lied that Plaintiff refused to sign the max
25    packet, that Plaintiff was denied the right to appeal or provide his reasons for why the max
26    packet should not go through, and that he knows “it’s all retaliation for attempting to use
27
             7
28              DO 801 § 11.2 does not state that any particular form must be used and only says
      that “[t]he inmate shall submit a written appeal to Offender Services Administrators within
      15 days . . . .” (Doc. 103-1 at 23.)

                                                 - 21 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 22 of 32




 1    the grievance system” and for filing a lawsuit in federal court. (Doc. 103-2 at 43.) Deputy
 2    Warden Kimble responded on December 28, 2018, that both CO IIIs involved in Plaintiff’s
 3    maximum custody placement hearing were interviewed and both stated that Plaintiff was
 4    notified of the proposed hearing and that Plaintiff refused to sign the form acknowledging
 5    the notification and they both signed the form as witnesses to Plaintiff refusing to sign. (Id.
 6    at 44.) Kimble noted that the CO IIIs did this twice because the first notice was within 48
 7    hours of the hearing. (Id.) Kimble concluded his response by stating, “[i]n reviewing the
 8    maximum custody hearing packet, the recorded comments in AIMS and interviews with
 9    the CO IIIs I find no violation of due process. In the future, these types of issues may be
10    addressed through your unit administration to allow them the opportunity to respond to
11    and/or resolve your concerns.” (Id.) Defendants assert that Plaintiff’s letter did not exhaust
12    his available administrative remedies because it was not the correct way to appeal a
13    maximum custody placement issue. (Doc. 103 ¶ 60.) Stacy Crabtree asserts that an inmate
14    letter to unit administration or complex administration is not the correct way to appeal a
15    maximum custody placement and, although DW Kimble chose to investigate the complaint
16    that was brought to him, neither Plaintiff’s December 7, 2018 letter nor DW Kimble’s
17    response “did or could have exhausted [Plaintiff’s] available administrative remedies
18    through DO 801 § 11.0.” (Doc. 103-2 at 29 ¶ 20.)
19           Plaintiff also submitted an Inmate Letter dated December 10, 2018 complaining of
20    a lack of notice of his maximum custody placement, but the form he used was for inmate
21    grievances under DO 802 “and was not the correct way to appeal a maximum custody
22    placement.” (Doc. 103-2 at 28 ¶ 16.) Plaintiff’s Inmate Letter was returned to him that
23    same day unprocessed with the notation that “classification has its own appeal process.”
24    (Id.; Doc. 103-2 at 35.) Defendants assert that Plaintiff could have timely appealed his
25    maximum custody placement at that time by submitting a written appeal to Central Office
26    classification by December 21, 2018, which was 15 days after his movement into maximum
27    custody. (Id. ¶ 57.)
28



                                                  - 22 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 23 of 32




 1           Plaintiff wrote an Inmate Grievance dated January 3, 2019, stating that he was
 2    denied due process during the max packet proceeding, that neither Rothlisberger nor Garcia
 3    gave him the max packet, that he never refused to sign the max packet or appeal, and this
 4    was “retaliation by these officials.” (Doc. 103-2 at 37.) Plaintiff asked for the CO IIIs to
 5    be fired and for his max placement to be reversed. (Id.) The response dated January 8,
 6    2019 stated that “classification has its own appeal process.” (Id.) Plaintiff wrote another
 7    grievance dated January 3, 2019 about the failure to inventory his property on December
 8    6, 2018, that he was placed in a dirty cell, officials had failed to provide cleaning supplies,
 9    had failed to fix the hot water and light in his cell, and had held his property and not
10    provided adequate hygiene supplies. (Id. at 39.) That grievance was unprocessed with a
11    notation of “multiple issues.” (Id.) Plaintiff filed a grievance on January 26, 2019 about
12    Rothlisberger and Garcia conspiring to deny Plaintiff due process during the max packet
13    process by denying Plaintiff notice, right to be at the hearing, and the right to appeal. (Id.
14    at 41.) This grievance was unprocessed with a notation “classification has its own appeal
15    process.” (Id.)
16           Plaintiff also wrote Inmate Letters dated January 17, 2019 to “Stacey Bracker” and
17    “Michael Duncan,” who were purportedly members of “classification-administration,” in
18    which he complained of various issues such as property claims and claims against staff.
19    (Doc. 103 ¶ 58.) Those letters were returned to Plaintiff’s unit for resolution because
20    property and grievance issues are not properly addressed to Central Office classification.
21    (Id. ¶ 59.)
22           Plaintiff asserts that when he spoke to CO IV Roberts on December 7, 2018 about
23    being maxed-out, he told Roberts he “wanted a chance to appeal” but “Roberts denied
24    [Plaintiff] the form.” (Doc. 127 at 17.) Plaintiff was ignored by the CO IIs between
25    November 10, 2018 and December 21, 2018, leaving him “with no remedy under DO 801
26    absent notification of a final decision.” (Doc. 127 at 94.) Plaintiff exhausted the available
27    administrative remedies to the best of his ability after being denied (1) a notice of max
28    placement hearing, (2) a hearing on the proposed max custody placement, (3) a notice of



                                                  - 23 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 24 of 32




 1    appeal form, and (4) notice of a final decision from Central Office pursuant to DO 801.10
 2    § 1.5.2. (Id.) Plaintiff’s only option was to grieve the issue under the DO 802 grievance
 3    process, but “this was also made unavailable by CO III Corillo/CO IV Roberts who
 4    “unprocessed” Plaintiff’s “due process by retaliation claim.” (Id.) At no time between
 5    December 10, 2018 and January 26, 2019, did CO III Corrillo or CO IV Roberts instruct
 6    Plaintiff on how to appeal his maximum custody placement, and the response to Plaintiff’s
 7    Inmate Letter that “classification had its own appeal process” did not contain any
 8    instructions. (Id. at 94-95.)
 9           In May 2019, Plaintiff was reclassified back down to close custody and after that,
10    the ASPC-Eyman, SMU 1 Administration Staff “were relieved of their positions at the unit
11    (i.e. Def. Garcia, CO III Rothlisberger, DW Kimble, ADW Schmidt, CO IV Roberts).”
12    (Doc. 127 at 95.)
13           B.     Discussion
14           Defendants argue that Plaintiff failed to exhaust available administrative remedies
15    regarding his maximum custody placement, that he received due process because he was
16    given 48-hours’ notice of the hearing and a right to appeal, that Defendant Garcia was
17    never responsible for affording Plaintiff due process, and Garcia is entitled to qualified
18    immunity. (Doc. 102.)
19                  1.     Exhaustion
20           Under the PLRA, a prisoner must exhaust “available” administrative remedies
21    before filing an action in federal court. See 42 U.S.C. § 1997e(a); Vaden v. Summerhill,
22    449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926, 934-35 (9th Cir. 2005).
23    The prisoner must complete the administrative review process in accordance with the
24    applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006). Exhaustion is required for
25    all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523 (2002), regardless of the type
26    of relief offered through the administrative process, Booth v. Churner, 532 U.S. 731, 741
27    (2001). The exhaustion question should be decided as early as possible in the proceeding.
28    Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014).



                                                  - 24 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 25 of 32




 1           The defendant bears the initial burden to show that there was an available
 2    administrative remedy and that the prisoner did not exhaust it. Id. at 1172; see Brown, 422
 3    F.3d at 936-37 (a defendant must demonstrate that applicable relief remained available in
 4    the grievance process). Once that showing is made, the burden shifts to the prisoner, who
 5    must either demonstrate that he, in fact, exhausted administrative remedies or “come
 6    forward with evidence showing that there is something in his particular case that made the
 7    existing and generally available administrative remedies effectively unavailable to him.”
 8    Albino, 747 F.3d at 1172. The ultimate burden, however, rests with the defendant. Id.
 9    Summary judgment is appropriate if the undisputed evidence, viewed in the light most
10    favorable to the prisoner, shows a failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P.
11    56(a). If a court grants summary judgment on nonexhaustion grounds, dismissal is without
12    prejudice. See Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005); McKinney v. Carey,
13    311 F.3d 1198, 1200–01 (9th Cir. 2002).
14           If summary judgment is denied, disputed factual questions relevant to exhaustion
15    should be decided by the judge; a plaintiff is not entitled to a jury trial on the issue of
16    exhaustion. Albino, 747 F.3d at 1170-71. But if a court finds that the prisoner exhausted
17    administrative remedies, that administrative remedies were not available, or that the failure
18    to exhaust administrative remedies should be excused, the case proceeds to the merits. Id.
19    at 1171.
20           Defendants argue that Plaintiff was aware of the appeals process for maximum
21    custody placement because had had received “numerous max packets throughout his years
22    in ADCRR custody.” (Doc. 102 at 12.) Defendants argue that DO 801 spells out the
23    appeals process and all Plaintiff needed to do was send a written appeal to the Offender
24    Services Administrator within 15 days of the decision to place him in maximum custody
25    or within 15 days of his actual placement if he did not receive notice. (Id.) Defendants
26    contend that Plaintiff was specifically instructed that “classification has its own appeal
27    process” when he tried to grieve the issue of his maximum custody placement under DO
28    802. (Id. at 12-13.) And Defendants argue that Plaintiff’s letter to the Deputy Warden of



                                                 - 25 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 26 of 32




 1    Operations was not the right way to appeal a maximum custody placement and Plaintiff
 2    must have known this because he filed an improper informal complaint after writing that
 3    letter. (Id. at 14.)
 4           Defendants’ argument is without merit. First, the Court must accept as true that
 5    Plaintiff never received the notice of the max custody hearing or the results of the hearing.
 6    Second, although Defendants assert that Plaintiff received max packets in the past, they
 7    have not shown that Plaintiff ever appealed a max custody decision such that he had
 8    knowledge from past experience of how to do so. Nor have they shown that Plaintiff knew
 9    about DO 801’s appeals process or that anyone ever informed him of DO 801’s
10    requirements. Moreover, when Plaintiff asked CO IV Roberts for a form to appeal his
11    maximum custody placement, Roberts did not give him one. Therefore, Defendants have
12    not met their initial burden of showing that there was an available administrative remedy
13    for Plaintiff to appeal his maximum custody placement through DO 801.
14           In addition, Defendants’ own evidence shows that Plaintiff was never given a copy
15    of the Hearing Findings or Notice of Appeal for Maximum Custody Placement, and this is
16    confirmed by ADCRR’s AIMS system. (Doc. 103-2 at 55 ¶ 42.) And Plaintiff presents
17    evidence that CO IV Roberts denied him a form to appeal his placement. Therefore,
18    Plaintiff resorted to filing a timely Inmate Letter with the Deputy Warden of Operations on
19    December 7, 2018, in which he complained about the lack of due process in the max
20    custody proceedings, that he never received the max packet, and he was denied the right to
21    appeal or present his reasons why the max packet should not go through. Deputy Warden
22    Kimble responded to the merits of Plaintiff’s letter, stating that he investigated the claims,
23    reviewed the maximum custody hearing packet, the recorded comments in AIMS and
24    interviews with the CO IIIs and found no due process violations. Kimble concluded by
25    stating that “in the future, these types of issues may be addressed through your unit
26    administration to allow them the opportunity to respond to and/or resolve your concerns.”
27    (Doc. 103-2 at 44.) Kimble did not tell Plaintiff that his letter was improper, that there was
28    a different process for appealing the max custody decision, or that this letter did not serve



                                                  - 26 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 27 of 32




 1    as Plaintiff’s appeal, and, in fact, Kimble’s letter informs Plaintiff that if he has similar
 2    issues in the future, i.e., being denied due process in max custody proceedings, he should
 3    address the issue to his “unit administration.” Kimble did not inform Plaintiff that he
 4    needed to file a separate appeal to the Offender Services Administrator.
 5           Accordingly, Defendants have failed to meet their initial burden of showing that
 6    there was an administrative remedy available to Plaintiff or that Plaintiff failed to exhaust
 7    the available administrative remedy, and the Court will deny summary judgment to
 8    Defendant Garcia based on exhaustion.
 9                  2.      Due Process
10           In analyzing a due process claim, the Court must first decide whether Plaintiff was
11    entitled to any process, and if so, whether he was denied any constitutionally required
12    procedural safeguard. Liberty interests that entitle an inmate to due process are “generally
13    limited to freedom from restraint which, while not exceeding the sentence in such an
14    unexpected manner as to give rise to protection by the Due Process Clause of its own force,
15    nonetheless imposes atypical and significant hardship on the inmate in relation to the
16    ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal
17    citations omitted).
18           To determine whether an inmate is entitled to the procedural protections afforded
19    by the Due Process Clause, the Court must look to the particular restrictions imposed and
20    ask whether they “‘present the type of atypical, significant deprivation in which a state
21    might conceivably create a liberty interest.’” Mujahid v. Meyer, 59 F.3d 931, 932 (9th Cir.
22    1995) (quoting Sandin, 515 U.S. at 486). “Atypicality” requires not merely an empirical
23    comparison but turns on the importance of the right taken away from the prisoner. See
24    Carlo v. City of Chino, 105 F.3d 493, 499 (9th Cir. 1997). To determine whether the
25    sanctions are atypical and a significant hardship, courts look to the prisoner’s conditions of
26    confinement, the duration of the sanction, and whether the sanction will affect the duration
27    of the prisoner’s sentence. See Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th Cir. 1996).
28



                                                  - 27 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 28 of 32




 1           It is well-settled that placement in maximum security segregation units implicates a
 2    liberty interest requiring due process protections. Wilkinson v. Austin, 545 U.S. 209, 224
 3    (2005). A prisoner may be deprived of his liberty interest as long as he is accorded the
 4    proper procedural protections. It is also well-settled that, for the initial decision to place a
 5    prisoner in maximum custody, due process is generally satisfied if the prisoner is given
 6    written notice of the factual basis for the placement and an opportunity to be heard. Id. at
 7    225-27; Hewitt v. Helms, 459 U.S. 460, 476 (1983), overruled in part on other grounds by
 8    Sandin, 515 U.S. 472.
 9           Defendants argue that Plaintiff received due process because he was given 48-hours’
10    notice of the hearing, when only 24 hours is required for constitutional due process. (Doc.
11    102 at 14 (citing Wolff v. McDonnell, 418 U.S. 539, 564 (1974) (holding that 24-hours’
12    “written notice of the charges must be given to the disciplinary-action defendant in order
13    to inform him of the charges and to enable him to marshal the facts and prepare a
14    defense”).) Defendants also argue that Plaintiff could have appealed the decision after the
15    hearing but declined to do so. (Id.)
16           The only evidence Defendants present that Plaintiff received the notice of hearing
17    is Garcia’s hearsay statement that Rothlisberger told Garcia that Plaintiff refused to sign
18    the notice. Defendants do not present a declaration from Rothlisberger that he served the
19    notice on Plaintiff and Plaintiff refused to sign the notice. Moreover, Plaintiff presents
20    evidence that he never received the notice or max packet and only found out about it when
21    he was “rolled up” and moved to max custody on December 6, 2018. This creates a genuine
22    dispute of material fact whether Plaintiff received any notice of the max custody hearing
23    or of his rights to appeal.
24           Defendants also argue that because CO III Rothlisberger replaced Defendant Garcia
25    as Plaintiff’s case manager in August 2018, any failure to provide the proper notice “is on
26    Rothlisberger” and Garcia “can’t be held responsible for the failings of her coworker,
27    especially since she had no knowledge of the alleged failures of due process.” (Doc. 102
28    at 15 (citing Harrington v. Scribner, 785 F.3d 1299, 1304 (9th Cir. 2015).)



                                                   - 28 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 29 of 32




 1           Defendants reliance on Harrington is misplaced. In Harrington, the Ninth Circuit
 2    observed that “[c]onstructive notice does not suffice to provide the requisite knowledge”
 3    of a substantial risk of serious harm to prisoner health and safety under the Eighth
 4    Amendment. 785 F.3d at 1304. Harrington was not addressing a prisoner’s due process
 5    rights under the Fourteenth Amendment and is thus not helpful in this instance. Defendant
 6    Garcia signed the max packet affirming that Plaintiff refused to sign the packet, the
 7    document from the hearing indicates that Garcia was present at the hearing, and Garcia
 8    signed the hearing form affirming that Plaintiff refused to sign the form. (Doc. 103-2 at
 9    20, 22.) The hearing form does not say that Rothlisberger was present at the hearing. (See
10    id. at 22.) Garcia now attests in her Declaration that she only relied on Rothlisberger’s
11    averments that Plaintiff refused to sign the forms, and she says the form is wrong where it
12    says she was present at the hearing because she prepared the form ahead of the hearing.
13    But Garcia does not explain why a corrected form was not prepared showing who was
14    actually present at the hearing, and again, Defendants do not provide a Declaration from
15    Rothlisberger corroborating Garcia’s version or, if Rothlisberger was the hearing officer,
16    what happened at the hearing and whether Plaintiff was actually present at the hearing, as
17    the form says he was but Plaintiff disputes. Moreover, Defendants do not present any
18    evidence or authority supporting that a CO’s signature attesting to one thing on a prison
19    form can be disavowed nearly two years later in a Declaration stating that the CO had no
20    personal knowledge about the events. The only evidence before the Court of what occurred
21    at the time of the notice and hearing are Garcia’s and Rothlisberger’s signatures on the
22    forms stating that Plaintiff refused to sign and that Garcia was at the hearing. The inference
23    from these documents is that Garcia was present for those events. See Soremekun, 509
24    F.3d at 984 (the Court must draw all inferences in the light most favorable to the
25    nonmoving party). Whether or not Garcia was actually present for either of those events
26    becomes a credibility issue which the Court cannot resolve at summary judgment. See id.
27    (“at the summary judgment stage, the court does not make credibility determinations or
28



                                                  - 29 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 30 of 32




 1    weigh conflicting evidence”). Accordingly, there is a genuine issue of material fact
 2    whether Garcia denied Plaintiff his due process rights.
 3                  3.     Qualified Immunity
 4           Government officials are entitled to qualified immunity from civil damages unless
 5    their conduct violates “clearly established statutory or constitutional rights of which a
 6    reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
 7    Officials are not entitled to qualified immunity if “(1) they violated a federal statutory or
 8    constitutional right, and (2) the unlawfulness of their conduct was ‘clearly established at
 9    the time.’” District of Columbia v. Wesby, — U.S. —, 138 S. Ct. 577, 589 (2018) (quoting
10    Reichle v. Howards, 566 U.S. 658, 664, (2012)).
11           For a right to be clearly established there does not have to be a case directly on
12    point; however, “‘existing precedent must have placed the statutory or constitutional
13    question beyond debate.’” White v. Pauly, — U.S. —, 137 S. Ct. 548, 551 (2017) (quoting
14    Mullenix v. Luna, — U.S. —, 136 S. Ct. 305, 308 (2017)). Accordingly, a right is clearly
15    established when case law has been “earlier developed in such a concrete and factually
16    defined context to make it obvious to all reasonable government actors, in the defendant’s
17    place, that what he is doing violates federal law.” Shafer v. Cnty. of Santa Barbara, 868
18    F.3d 1110, 1117 (9th Cir. 2017) (citing White, 137 S. Ct. at 551). To determine whether
19    qualified immunity applies, the court must first identify the federal or constitutional right
20    at issue; then it must attempt to “identify a case where an officer acting under similar
21    circumstances as [the defendant] was held to have violated” that right. Id. If there is no
22    such case, then the right was not clearly established, and the officer is protected from suit.
23    See id. at 1117-18. “This is not to say that an official action is protected by qualified
24    immunity unless the very action in question has previously been held unlawful, but it is to
25    say that in the light of pre-existing law the unlawfulness must be apparent.” Hope v. Pelzer,
26    536 U.S. 730, 739 (2002) (internal citations omitted).
27           Because the Court has already determined that there is a question of fact whether
28    Garcia violated Plaintiff’s due process rights, the qualified immunity analysis turns on



                                                  - 30 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 31 of 32




 1    whether the right at issue in this case was clearly established at the time Plaintiff’s claim
 2    arose.
 3             Defendants argue that Plaintiff cannot establish that Garcia’s specific conduct here
 4    violated any clearly established law. (Doc. 102 at 17.) Defendants contend that, at best,
 5    Plaintiff can only “insinuate that Garcia signed the max packet refused-to-sign form
 6    without attempting to verify that Rothlisberger actually served the max packet,” but it is
 7    not clearly established law “that a secondary witness to an inmate’s refusal to sign must
 8    have first-hand knowledge of that refusal, as opposed to relying on the report of another
 9    officer.” (Id.)
10             Defendants’ definition of the right at issue hinges on the Court accepting Defendant
11    Garcia’s averments in her Declaration that she was not present when the max packet was
12    purportedly delivered to Plaintiff and she was not at the hearing. But the Court has already
13    found that this involves a credibility determination that cannot be decided at summary
14    judgment. A reasonable jury could find based on the evidence that Garcia was involved in
15    the deprivation of Plaintiff’s due process rights. In 2018, it was clearly established that a
16    prisoner being considered for maximum custody placement must be given written notice
17    of the factual basis for the placement at least 24 hours in advance and an opportunity to be
18    heard. Wilkinson, 545 U.S. at 224. Here, it is disputed that Plaintiff ever received such
19    notice. Therefore, Defendant Garcia is not entitled to qualified immunity. See Wilkins v.
20    City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003) (“Where the officers’ entitlement to
21    qualified immunity depends on the resolution of disputed issues of fact in their favor, and
22    against the non-moving party, summary judgment is not appropriate”).
23             Because there are disputed issues of material fact whether Defendant Garcia
24    violated Plaintiff’s due process rights, the Court will deny summary judgment to Defendant
25    Garcia as to the due process claim in Count Four.
26    ....
27    ....
28    ....



                                                  - 31 -
     Case 2:18-cv-04872-MTL-JZB Document 133 Filed 02/18/21 Page 32 of 32




 1    IT IS ORDERED:
 2           (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’ Motion
 3    for Summary Judgment (Doc. 102) and the Motion is granted in part and denied in part
 4    as follows:
 5                  (a)   The Motion is granted as to the First Amendment retaliation claims
 6                  against Defendants Loreto, Wood, and Garcia, and those claims and
 7                  Defendants Loreto and Wood are dismissed from this action with
 8                  prejudice;
 9                  (b)   The Motion is denied as to the Fourteenth Amendment due process
10                  claim against Defendant Garcia in Count Four.
11           (2)    This action is referred to Magistrate Judge Camille D. Bibles to conduct a
12    settlement conference as to Plaintiff’s remaining claim against Defendant Garcia.
13           (3)    Defense counsel shall arrange to jointly call Magistrate Judge Bible’s
14    chambers at (928) 774-2566 and/or email at bibles_chambers@azd.uscourts.gov, within
15    14 days to schedule a date for the settlement conference.
16           Dated this 18th day of February, 2021.
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 32 -
